Citation Nr: 1128234	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a vascular disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a renal disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to an increased rating for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2008, the Board remanded these issues to the agency of original jurisdiction for further development.  As a valid request for dismissal of the appeal has been received, no further development is necessary.


FINDING OF FACT

In April 2011 and June 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant and his authorized representative that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran and his representative submitted written statements to VA in April 2011 and June 2011, requesting to withdraw all issues on appeal, in accordance with 38 C.F.R. § 20.204(a) and (b).  These requests were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


